Title: To Alexander Hamilton from Uriah Tracy, 23[–24] March 1797
From: Tracy, Uriah
To: Hamilton, Alexander



Philada. 23d. [–24] March 1797
Sir

You will probably remember, I applied to you for James Johnson of Salisbury in Connecticut, for the purchase of a tract of Land lying in that Town, of which you had the care & disposal. Johnson has lately written me, that the sale is not yet completed & wishes me to pursue the business, as he is still very desirous of purchasing the Land.
You will recollect how far the negociation has proceeded & whether you mean to sell to Johnson—please to let me know as I wish to inform him what he must do to finish the Contract, on his part.
I am, Sir, with respect   Your very humble sert.

Uriah Tracy
Alexr. Hamilton Esqr.


NB. I am detained here by indisposition. You can, if you please direct a line to me here. I hope to be in health sufficient to go on to Connecticut soon, when I shall, on my way, see you at New York.
Since writing the within I have se⟨en⟩ the Speech of Barras to Citizen Munroe on his taking leave. Pardon me, when I say—the most diabolical & at the same time vapid puffing speech that ever disgraced a Burletta like that of Tommy Thumb. I foresee a struggle now in our Councils to send Maddison or Gallatin, or possibly John Swanwick or Ned Livingston, Envoy Extraordinary to the Cut-throat Directory. The United States, for fear of being subject to G. Britain will struggle hard, to be so to France. God in his infinite mercy grant, that we may be sunk in an Asphaltic Lake rise, where once stood the States—rather than subject ourselves to that nest of Assassins.
Yrs.
U. Tracy.

Mr. Hamilton.

